Pratt, J.
This is an appeal from the county court from
an order refusing to allow an amendment of a notice of, appeal filed to the decision of a justice of the peace. The appeal was taken prior to the adoption of the Code of Civil Procedure, to wit: on September 22, 1880. The appeal was signed by S. A. Underhill, attorney for appellant. Under the former code this notice of appeal was not sufficient unless it appeared that the attorney had authority to appear for the appellant. Both parties conceded that the notice of appeal was insufficient, and the appellant moved to amend. The court denied the motion. It being a discretionary order in that court, no appeal in this court will lie.
Appeal dismissed, with costs.
Barnard and Dykman, JJ., concur.